DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the second signal changes from a low level to a high level” however, this language is not found in the detailed disclosure.  The specification merely recites multiple times in paragraphs [0013] and [0073] that the second signal “satisfies a condition” but it is never clearly connected in the specification that the condition that is satisfied in the second signal changing from a low level to a high level as claimed.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2011/0169796) in view of  Matsumoto (KR 2003/0040143 A).

Regarding claim 1, Guo et al. disclose a display device driving method, comprising steps of:
starting a backlight circuit, a timing control circuit and a power circuit (Clearly when a device power is turned on these circuits will be started.  See Figure 1, timing control circuit 270, power circuit 230.  Although not explicitly shown in Guo et al., it is well known that LCDs can comprise backlight circuits.);
outputting a first signal after the timing control circuit is initialized (Figures 1 and 2, first signal 271 which would be output after the device is turned on [after the timing control circuit is initialized].);
outputting a second signal after the power circuit is started (Figures 1 and 2, VDD is a second signal, which would be output after the device is turned on [after power circuit is started].); and 
controlling a gate driver (Figure 1, gate driver 250) to output a drive signal according to the first signal and the second signal (Figure 2, drive signal 189 and paragraph [0026], scan signals.).
Guo et al. fails to explicitly teach of synchronously starting a backlight circuit, a timing control circuit and a power circuit.
Matsumoto discloses of synchronizing the circuits of a display device is a display device driving method (See the translation on page 24 of the provided document, second paragraph under 1st embodiment explains that “the dot clock generation circuit 1, the data synchronization signal generation circuit 2, the data startup signal generation circuit 3, and the scanning synchronization are synchronized on the panel 100.”).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of claimed invention to use the synchronization teachings of Matsumoto to synchronize the backlight circuit, a timing control circuit and a power circuit of Guo et al. when the device is started [turned on] thus resulting in “synchronously starting” them.  The motivation to combine would have been in order to improve signal timing between the circuits of the display device thus resulting in better image quality.

Regarding claim 2, Guo et al. and Matsumoto disclose the display device driving method according to claim 1, wherein the second signal comprises a starting voltage signal (Guo et al.: Figure 2, VDD is a starting voltage.), and the starting voltage signal is output to a scanning line through the gate driver (Guo et al.: Paragraph [0023], when OE is high 289 outputs VDD); the step of controlling a gate driver to output a drive signal according to the first signal and the second signal comprises: controlling a gate driver to output a drive signal according to the first signal and the starting voltage signal (Guo et al.: Paragraph [0026], according to the first timing control signal and the wave signal which will be VDD as explained above [when OE is high].).

Allowable Subject Matter

Claims 3-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for indicating allowable subject matter in claim 3 is that the claim recites “outputting a power starting signal according to the starting voltage signal; and controlling a gate driver to output a drive signal according to the first signal and the power starting signal; wherein the voltage of the power starting signal is lower than that of the starting voltage signal” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claims 4 and 6 are objected to due to their dependency from claim 3.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
7 November 20222